Citation Nr: 9920857	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-43 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder manifested by pain in the right side of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from February 
1951 to December 1953; he was awarded a Combat Infantryman's 
Badge (CIB) for his service in Korea.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions issued by the San Juan, Puerto Rico Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the appellant's claim of entitlement to service 
connection for right-sided abdominal pain.  In March 1999, a 
hearing was held in San Juan before the undersigned, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b).

The Board notes that the RO recently issued a rating decision 
in October 1998 that denied the appellant's claim of 
entitlement to an increased evaluation for his service-
connected right leg scar disability; it does not appear that 
a Notice of Disagreement (NOD) has been submitted by the 
appellant as yet.  Because the appellant has apparently 
neither initiated nor completed the procedural steps 
necessary for the appeal of that issue, the Board has not 
included it in its appellate consideration.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for the 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  During his service in the Army, the appellant was treated 
one time for gastroenteritis, one time for psychogenic 
gastrointestinal reaction and three times for complaints of 
stomach or abdominal pain, all of which were acute and 
transitory and resolved without residual disability.  The 
competent evidence of record does not establish that the 
appellant currently has a diagnosis of any gastrointestinal 
disorder manifested by right-sided abdominal pain that is 
related to service.  

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged right-sided abdominal pain and 
any disease or injury incurred during service to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for a gastrointestinal disorder 
manifested by pain in the right side of the abdomen.  
38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131.  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability alleged to 
have been incurred in service, there must be identifiable 
manifestations of a disease or permanent effects of an 
injury.  In other words, a present disability must exist and 
it must be shown that the present disability is the same 
disease or injury, or the result of disease or injury 
incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).  For the showing of chronic disease in 
service there are required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then the showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The threshold question with regard to any claim for service 
connection is whether it is well-grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The initial 
burden is on the person who submits a claim to present 
evidence that it is well-grounded.  If such evidence is not 
submitted, there is no VA duty to assist the appellant in 
developing facts pertinent to the claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) does not arise until 
there is a well-grounded claim.  Grivois v. Brown, 6 Vet. 
App. 136 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  For a claim to be well-grounded, there must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet. App. 
19 (1993).  In this case, the evidentiary assertions are 
beyond the competence of the appellant as they require 
medical expertise and he is not shown to have such expertise.

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(laypersons are not competent to offer medical opinions and, 
therefore, those opinions cannot serve as the basis for a 
well-grounded claim); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  This means that competent medical evidence to 
the effect that the claim is possible or plausible is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
claimant does not meet this burden by merely presenting his 
lay opinion because he is not a medical health professional 
and does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The same is 
true of a claimant's representative.

Available service medical records show a few isolated 
complaints of abdominal pain.  The first instance occurred in 
May 1951, but no clinical findings or diagnosis were made and 
the appellant was discharged to duty.  No further treatment 
for any gastrointestinal symptom during the appellant's 
service is of record until September 1953, when he complained 
of pain in the midepigastrum.  He reported no improvement 
with food intake and no history of jaundice or tarry stools.  
On physical examination, a spastic colon on examination was 
observed.  The diagnosis rendered was psychogenic 
gastrointestinal reaction.  In October 1953, he complained of 
stomach trouble and general malaise; no clinical findings or 
diagnosis were made.  In early December 1953, the appellant 
complained of right-sided abdominal pain.  The physical 
examination was negative; he was noted to be afebrile with 
good appetite and no diarrhea.  The clinical impression was 
gastroenteritis.  There is nothing to indicate that the 
appellant's instances of epigastric and abdominal pain in-
service were other than acute and transitory conditions.  The 
transitory nature of the appellant's one episode of right-
sided abdominal pain in service is demonstrated by the fact 
that, other than that single instance, the record does not 
contain any evidence showing that the appellant subsequently 
sought any treatment for abdominal pain or other 
gastrointestinal condition.  

Review of the service medical records also indicates that the 
appellant underwent an exit medical examination in late 
December 1953.  The examination revealed that the abdomen and 
viscera were normal and no gastrointestinal condition was 
diagnosed or noted.

After service, the appellant submitted an application for VA 
benefits in September 1955.  He indicated that he suffered 
from an ear condition and a right knee condition that were 
related to service.  He made no mention of any 
gastrointestinal problems.  

The evidence of record indicates that the appellant was 
treated by private physicians at the Long Island College 
Hospital between July 1968 and October 1994.  Between August 
1968 and March 1987, when the appellant sought attention for 
rectal bleeding that led to a diagnosis of colon cancer, he 
was seen as an outpatient approximately three dozen times for 
various complaints including upper respiratory infections, 
neck pain and dysuria.  In August 1968, his abdomen was noted 
to be normal on physical examination; the abdomen was noted 
to be soft in April 1969, March 1973, November 1977, and 
August 1978.  He was treated on two occasions for complaints 
of diarrhea, in November 1971, and again in November 1972.  
In March 1973, he complained of abdominal pain, and 
apparently was referred to a specialist.  A gastrointestinal 
testing report dated in March 1973 indicates that the 
doctor's clinical conclusion was that there was no evidence 
of esophageal, gastric or duodenal pathology.

In fact, there is no diagnosis of any gastrointestinal 
pathology until 1987, when the appellant was diagnosed with 
colon cancer.  The Board notes that service connection for 
that disorder was denied by a rating action in February 1992, 
and, as per the appellant's written statement submitted to 
the RO in February 1996, his current claim is for right-sided 
abdominal pain- not the carcinoma.  Besides the historical 
medical evidence that does not reveal any diagnosis related 
to right-sided abdominal pain, the current medical evidence 
of record does not contain any diagnosis pertaining to the 
claimed right-sided abdominal pain.  The Board notes that the 
appellant underwent a cardiac catheterization through the 
right groin in October 1990; this was performed at the Long 
Island College Hospital.  In November 1991, the appellant 
underwent a VA medical examination; he complained of pain in 
the exterior right paraumbilical area.  On physical 
examination, no mass or tenderness was observed.  There was 
no hepatomegaly.  A hernia was noted at the colostomy site 
(secondary to the 1987 resection surgery for colon cancer).  
The appellant was subsequently seen in a VA outpatient clinic 
in December 1991, and he denied any discomfort at that time.  
He similarly denied any abdominal pain during a VA GI clinic 
visit in December 1993.  In the fall of 1995, the appellant 
sought treatment for complaints of abdominal pain and blood 
in his ostomy bag.  In October 1995, he told a VA doctor 
that, for several years, he had suffered from recurrent bouts 
(one to two times per month) of right lower quadrant pain 
associated with bleeding into his ileostoma.  A colonoscopy 
was recommended.  Notes from a November 1995 VA clinic visit 
indicate that the appellant was going to have the colonoscopy 
performed by a private doctor and that he had no complaints 
at that time.  There is no evidence of record indicating that 
a colonoscopy was ever performed or that any diagnosis was 
ever given pertaining to right-sided abdominal pain.

The appellant testified at his Travel Board hearing, held in 
San Juan in March 1999, that he was treated for stomach pains 
in May 1951.  He also stated that he had not received any 
medical treatment for this pain and that he was not put on 
profile due to such pain.  See Travel Board Hearing 
Transcript pp. 4-6.  The appellant further testified that he 
sought treatment from a local doctor in 1954, but that he 
could not recall what kind of treatment had been provided.  
See Travel Board Hearing Transcript pp. 8-9.  He also stated 
that no doctor has been able to find the cause of the 
abdominal pain that he currently experienced approximately 
every two to three months and that he currently was not 
getting any treatment at a VA facility for them.  See Travel 
Board Hearing Transcript pp. 10-13.  

The appellant has asserted that his right-sided abdominal 
pain is a disability that is related to service.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and his statement 
does not constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, since his 
lay assertions cannot constitute competent evidence, the 
absence of such evidence renders the veteran's claim not 
well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

The Board further notes that appellant has submitted no 
medical evidence that dictates that an etiologic relationship 
does exist between any incident of his service and the 
claimed gastrointestinal disorder.  Nor has he submitted any 
medical evidence that indicates that any of his in-service 
complaints of stomach or abdominal pain constituted a chronic 
gastrointestinal condition.  In fact, there is nothing to 
indicate an etiologic relationship between an incident in 
service and the right-sided abdominal pain, and there are no 
medical opinions of record suggesting that there may be any 
such relationship or that the symptoms in service were more 
than transitory in nature.  Furthermore, the Board notes 
there was no diagnosis of any gastrointestinal disorder until 
1987 (more than thirty years after service), when testing 
revealed colon cancer.  Prior to that, all other diagnostic 
testing and physical examinations had been negative and there 
is no record of any chronic complaints of right-sided 
abdominal pain until 1995.

Review of all the evidence of record reveals that the 
appellant has submitted no medical evidence, except the 
statement of his opinions contained in various statements, to 
establish that he has any gastrointestinal disease manifested 
by right-sided abdominal pain or that he currently suffers 
from any gastrointestinal pathology that is related to 
service and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
There is no clinical evidence of continuity of symptoms which 
would serve to establish that a chronic gastrointestinal 
disorder manifested by right-sided abdominal pain first 
appeared in service or within the presumptive period.  His 
claim is accordingly not well-grounded and consequently must 
be denied.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that the 
appellant received in-service treatment for gastroenteritis 
and that it resolved without any complications or residuals.  
No clinical abnormality as a result of the claimed right-
sided abdominal pain has been medically demonstrated to be 
currently present.  The appellant has not provided any 
medical evidence, except the statement of his opinions 
contained in his written statements and his March 1999 Travel 
Board hearing testimony to establish that he suffers from any 
gastrointestinal disorder manifested by right-sided abdominal 
pain.  The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  
(Citation omitted.)  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, the claim 
for service connection for right-sided abdominal pain must be 
denied as not well-grounded.  

Where there is no medical evidence demonstrating that the 
claimed disorder currently exists, the claim is not well-
grounded.  See Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the RO's rating decision of June 1996, and the 
Statement of the Case (SOC) dated in August 1996, indicated 
to the appellant that this claim was being denied because the 
claimed gastrointestinal disorder manifested by right-sided 
abdominal pain was not shown by the evidence of record to 
have resulted in any disability related to service for which 
compensation could be established.  The Board views that 
information as informing the appellant of the type of 
evidence needed- thus satisfying Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Finally, there is no suggestion in the 
record that there are medical records available which, if 
obtained, would change this outcome.  Accordingly, the claim 
for service connection for a gastrointestinal disorder 
manifested as right-sided abdominal pain is denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for a gastrointestinal disorder manifested by pain in the 
right side of the abdomen not having been submitted, the 
appellant's claim is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

